Bussell, C. J.,
dissenting. I agree that the ruling in the EorTcan case, supra, required striking the grounds of the illegality to which it is applicable. But I think two of the grounds of the affidavit of illegality were good and should have been sustained instead of being dismissed. I cannot agree to the ruling of the court to the effect that the value of buildings and other improvements upon real estate abutting on a street which is subject to assessment for street improvement should be considered in the determination of whether the assessment is confiscatory. The improvement of a city street may increase the value of the lot and the building, if it has a building upon it, but the accretion goes entirely to the site of the building — the land itself, — and nothing can possibly be added to the building considered apart from the lot regardless of its original cost, since the building is daily subject to deterioration and periodically expensive for repairs, whether it is situated on a mere trail, or fronts the most modern bitulithic asphalt pavement. In my opinion the court was right in holding, in Wing v. Macon, 142 Ga. 382 (supra), that an affidavit of illegality, alleging that the amount assessed against the defendant in fi. fa. was so great that it amounted to a confiscation of his property, was without merit unless there was a statement showing the value of the property against which the assessment was made, so that the court could compare the amount of the assessment with the value of the property taxed, and that the value of buildings upon the property was to be included. This for the very reason stated above, that it is inconceivable how there can be any addition to the value of a hovel by laying a beautiful pavement in front of it, though it can be easily understood how such a pavement would so greatly increase the value of the lot as to render the speedy removal of the hovel most desirable. On the other hand a palace upon the lot would be worth no more and no less than the amount necessary to build it, or to replace it if it were destroyed. In fact an examination of the original record discloses that the lot in Wing’s case was a vacant lot. The ruling in Wing’s case is perfectly reasonable, but the word property as used in that case has reference to the lot and not the building. In the present case the allegation of the affidavit of illegality, in my opinion, is sufficient to comply with the requirement laid down in Wing’s case; for the value of the lot before the street im*396provement and afterwards are both definitely stated, and I can see no reason why the value of the building would be changed. The allegation is good in my opinion, because the building would be worth, according to the allegation of the affidavit, fifty-six hundred dollars before the street improvement, and afterwards fifty-seven hundred and fifty dollars, which would result in the one hundred dollars as alleged by the affiant as the increased valuation of the property.
Nor can I agree to the ruling contained in the third headnote. In my opinion, “one lot in block 71, city lot number — in the said City of Moultrie, said State and County, commencing at a point 75 feet from the N. E. corner of Fifth avenue and Third street S. E., and measuring and abutting 75 feet on the north side of Fifth avenue S. E., between First street S. E. and Tenth street S. E., and running back its full width, 150 feet in a northerly direction,” is so indefinite that the lot cannot be located. I will illustrate by the following diagram:



It must be conceded that there is one thing certain in the description, — the lot in question commences at a point 75 feet from the N. E. corner of Fifth avenue and Third street S. E.' That is at the point designated upon the diagram by a cross. It is *397further said, that the lot abuts 75 feet on the north side of Fifth avenue S. E. between First street S. E. and Tenth street S. E., and runs back in a northerly direction 150 feet. This would put Fifth avenue running east and west and the lot 75 feet wide, and 150 feet deep facing southerly and running northerly somewhere in the range of nine (9) blocks of lots abutting on the north side of Fifth avenue, and the levying officer might find it if he could, if the City of Moultrie is laid off, as is usual, with the streets running consecutively numbered from one to one hundred. But if we assume that there is only one street crossing Fifth avenue from north to south, namely Third street, and that the beginning corner as stated is 75 feet from the N. E. corner of Fifth avenue and Third street S. E., and start to measure the 75 feet which the lot is said to abut on Fifth avenue, in what direction shall we measure, to the east or to the west? If, commencing at the cross, the point 75 feet from the corner, we go 75 feet along Fifth avenue in an easterly direction, the lot sought to be described will be the second lot from Third street, and not the corner lot, designated as number 2. If we begin at the commencing point, the cross, and go toward the west, the lot 75 feet by 150 feet will be the corner lot designated as lot number 1. I think the court might well have held the other grounds of the illegality to be invalid, but that it was error to sustain the demurrer to the ground of the illegality which set up that the description of the lot was fatally defective upon the ground that though the beginning point of the lot was located, there being no direction as to its movement, it could never make a line to enclose the lot, for a line is merely a point in motion. Without some' direction given as to whether the commencing point should move easterly or westerly, it is left to guess whether the lot may be number 1 or number 2, for the commencing point, .which must move in some definite direction in order to make a line, is stationary forever.